 

 

 

STATE OF NORTI'I CAROL|NA

 

. - >File NO.

\n The Generai Coun: Of Justice

 

Atlantic Highlands. NJ 07716
Cell: 662-701-0582

MECKLENBURG County "' |:| District il Superior Court Division
Name And Address Of P/aintiff 1
Riki Paul Jolmson
404 Navesink Avenue

GENERAL
ClVlL ACT|ON COVEF| SHEET

 

Name And Addres.s Ot Plaintitf 2

il |NlT|AL FlL|NG m SUBSEQUENT F|LlNG

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A Ru|e 5(b), Ru|es of Prac:tioe For Superior and District Courts
Name And Address Ol Attarney Or Party, /f Not Flepresented (camplete for initial
appearance or change of address)

VERSUS . .
Name or calendann PFO S€ at fhlS fll]l€
Ashlev Elizabeth Fliehr
a/k/a Cha'rlotte Flalr North Carolina Attorney Bar No.
Summans Submmed l:‘ Y w N ij |nitial Appearance in Case E Change of Address
es o
Name Ol‘ Defendant 2 Name Of Firm
menard Morgan Fliehr P@ndmg
. . T l h N . FAX Na.
a/k/a Rlc Flalr e sp me 0
Counsei for
A|\ Plainfiffs All Defendants On| List art ies re resented
Summons Submitteci |:| [:l m y ( p y( ) p )
¥es® No

 

 

_ Jury Demanded |n Pleading
Com|iitigation

 

 

(check ali that app/y)
1:] Amended Answer/Rep|y (Ai\/tND-Response)
[I Amended Complaint (Ai\/|ND)
l:l Answer/Repiy (ANva-Response)
M complaint (Coi\/\P)
E confession ofJudgmeni (CNFJ)
E| Counterclaim vs_ (CTCL)
EAH P|ain!`lf'fs \:| Only (List on back)
§ Crossclaim vs. (List on back) (CRSS)
\:| Extend Statute of Limitations, Ru|e 9 (ESOL)
I:l Extend Time For Answer (|V|EOT-Response)
\:l Extend Time For Complaint (EXCO)
|:\ Ru\e 12 Nlotion ln Lieu Of Answer (I\/IDLA)
\:I Third Party Comp|ainf (List Third Party Defendants on Back) (TPCL)
|:] Otheri (speciiy)

NOTE: Small claims are exempt from cover sheets.

  
 
   

m Amount in controversy does not exceed $15,000
l Stiu|ate to arbitration

CLAiMs Foi=\_ RELlEF Fo_i

(check ali that apply)
[:| Administrative Appea| (ADN|A)
[] Appoimmem or Receiver (APRC)
[:\ Attachment/Garnishment (ATTC)
[:] C|aim and De|ivery (CLl\/|D)
\:| Co|lection on Account (ACCT)
|:| Condemnation (CNDl\/l)
\:| Comraci (ONTR)
[[ Discovery Schedu|ing Order (DSCH)
\__'| injunction (INJU)
|:] l\/ledica| |V|a|practice (l\/IDN|L)
[j l\/linor Sett|ement (i\/|STL)
\:] i\/|oney Owed (i\/|NYO)
[:| Negligence - i\/|otor Vehic|e (MVNG)
[] Negligence - Other (NEGO)
g Ivlotor vehicle Lien G.S. 44A (i\/i\/LN)
g Limited Driving Priviiege - Out-of-State Convictions (PLDP)
[] Possession of Personal Property (POPP)
|:\ Product l_iability (PROD)
|:] Rea| Property (RLPR)
|:| Specific Performance (SPPR)
m Otl'\eri (specily)

Defamation_ Slander

1

 

care }-_ .
(,_,.-, n _
it iu ¢»‘ -

 

Signature OtAttarney/Party , :/‘. /:;:/;'H f
71 /@///l-y{‘/i___,..

 

 

 

AOC-CV-751, Rev. 2/06, © 2006 Adminislralive Offlce Of the Courts

NOTE: The Irltial filing n ivil actions shall include as the first page of the filing a cover sheet summarizing the critical elements cf the tiling irya format prescribed by the
Administrative O/f/r:e of the Courts, and the Cierk of Superior Oourt shall require a party to refile a filing Which does nat include the fequired cover sheet. For
subsequent filings in civil actions, the filing party must either include a cover sheet or the filing must comply with G~S. 7A-3441.

(Over)

Case 3:18-Cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 1 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. ij Additionai Piaimiif(s)
None
. . . Summons l

No. iii Additional Detendant(s) [i Third Party Defendant(s) Submmed
3 Bmm Shields EY@S 121 NO
. . |:Yes il No

4 World Wrestlma Entcnalmnentthlc_ dib/a “WWE"
\:]Yes \:] NO
EYes m No
EY@S m No
i:iYes E No
l:\YeS :\ Nc)
[:\Yes m No

 

 

 

 

Plaintiil(s) Against WhO/‘n Counterc/a/`m Assen‘ed

N/A

 

 

 

 

Delendant(s) Against Whern Crossc/al`m Asserted

N/A

 

 

 

 

 

 

AOC-CV-751, Side Two, Rev. 2/06
© 2006 Adrnlnlstrative Ol‘iice of the Courts

Case 3:18-Cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 2 of 8

 

 

lN THE SUPERlOR COURT OF MECKLENBURG COUNTY
NORTH CAROLINA

 

RIKI PAUL JOHNSON

Plaintil`i".

ASHLEY ELIZABETH FLIEHR

a/k/a ASl-ILEY FLAlR, a/k/a CHARLOTTE FLAIR DOCK|:`.T NO.

RICI-lARD MORGAN FLIEHR
a/k/a RlC FLAIR, a/k/a “NATURE BOY” FLAlR

BRIAN SHIELDS

WORLD WRESTLlNG ENTERTAIN|V|ENT, lNC.
d/b/a the “WWE”

Det`endants.

\_/\_/\/`/\./\_/\'/\_/~_/V\_/\/VVV`_/ \./`/V V‘~_/ ~_/

 

COMPLA[NT

COMES NOW the Pro Se Plaintiff. RIKI PAUL JOHNSON` and files this
Def`amatlon Comp\aint against

1. ASHLEY ELIZABETH FLIEHR
a/k/a ASHL,EY FLAlR, a/k/a CHARLOTTE FLAIR

2. RICHARD MORGAN FLIEHR
a/k/a RIC FLAIR, a/k/a “NA'[`URE BOY” FL/\lR

3. BRIAN SHIELDS

4. WORLD WRESTLING ENTERTAINMENT, lNC.
d/b/a “the WWE”

and others as yet unknown.

Case 3:18-Cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 3 of 8

 

 

COUNT I

lV.

That the Def`endant(s) and or their agents (hereinafter collectively referred to as the
"Defendants”) collaborated together in the preparation and publication ofa 320-page book
entitled “Second Nature” (ISBN-l(): 1250|2()578) which was released nationally in/about
September 2017. The false assertions in that book were purposely designed to willfully.
maliciously and intentionally inflict emotional distress upon the Plaintil`t`, without just
causc. and done so with the intent of harming the Plaintiff. As a direct and proximate cause
ol` Defendants` actions in publishing the book With thc numerous salacious falsehoods
about the Plaintiff - falsehoods that were never verified, nor even investigated, by the
defendants, the P|aintifl` was irreparably harmed by the Del"endants and subjected to
national ridicule, contempt and disgrace. Such aspersions include, but are certainly not
limited to, the allegation that the Plaintiff is sterile thus incapable of fathering children.
Such a false allegation that called into question how the Plaintiff"s current wife was
recently impregnated while, at the same time1 questioning the identity of the PlaintifPs
other three (3) children`s father ~ children who all currently reside in the Charlotte, NC
area and who are now subject to the ridicule and shame of the false allegations as well.
Multiple false allegations ol` physical and/or psychological abuse perpetrated by the
Plaintiffon Defendant #l and Defendant #2. Notably, alleged criminal misconduct by the
Plaintiff that is unsupported by any official records, medical reports or any other
supporting documentation Moreover, such misconduct being attributed to the Plaintiff
that is, in fact, contradicted by official police reports and police dash cam video footage

depicting Defendant #l being the “out-of-control” aggressor in a physical and verbal

Case 3:18-cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 4 of 8

 

 

tirade which was directed at the responding police officers as well as her disparaging and

racist comments being directed at the Afro-American community in Chapel liill, NC.

COUNT II
V.

As a direct and proximate cause of De|`endants’ actions in publishing the hook with
the numerous egregious aspersions, the Defendants willfully, maliciously and intentionally
inflicted emotional distress upon the Plaintiff, withoutjust cause, and did so with the intent
of harming the Plaintiff. in one representative example, the Defendants falsely alleged that
the Plaintiff was terminated from two (2) prior places of employment because of illicit
drug use - claims that they knew were patently false yet they recklessly disregarded their
faisity. As a direct and proximate cause of the Defendants’ actions, thc Plaintift` was, in
fact_. irreparably harmed by the Defendants and subjected to impeachment in his chosen
profession as well as any future employment opportunities Resultantly, the Plaintiff has

suffered significant financial hardships and continues to do so.

COUNT lll

Vl.
ri`hat the Defendants have intentionally maliciously and without just cause,
engaged in deceitful business practices, as well as malicious and intentional fraud, that was
deliberately designed to enhance the reputations and WWE marketability of Defendant #l
and Defendant #2, but done so at the expense of the Plaintift’s national reputation
Specitically` Defendant #4 agreed, collaborated and conspired with the other Defendants

identified herein, and others as yet unknown, to make Defendant #l "lhe drivingforce

Case 3:18-cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 5 of 8

 

 

behind WWE '.s' women 's evolution which has given female performers an equal shore of
the spotlight both in and out of the ring. ” Additionally, as was stated publically by
members of Defendant #4’$ corporate management staff, as well as Defendant #3,
Defendant #l was being promoted and groomed to be the “new face” of women involved
in the WWE. The saiacious, albeit false, allegations made against the Plaintiff in the
publication “Secona' Nalure,” (and the many subsequent public interviews) were
intentionally designed to falsely promote Defendant #l as a female "`victim” who
overcame personal adversity and domestic abuse, while, at the same time, representing
Defendant #2 was a supportive and caring father. Neither assertion is based in fact or
truth, but was intentionally designed by Defendant #3 and Defendant #4 to garner public
sympathy (and marketability) for Defendant #i in the burgeoning #MeToo movement. As
a direct and proximate cause of these deliberate deceitful business practices and
accompanying faisehoods, the Plaintiff has been irreparably harmed.
Vll.

By conducting these personal interviews, conducting numerous telephone
interviews and sending entails/texts to Defendant #i and Defendant #2 in Charlotte, North
Carolina, the Defendants have established this Court’s jurisdiction in this matter by
intentionally, maliciously, and without just cause, slandering the Plaintifl"s name and
reputation in the Charlotte, NC community, and elsewhere, by knowingly making these
false and defamatory assertions about the Plaintiff` in a national publication As a direct and
proximate cause thereof, the Defendants have irreparably harmed the Plaintil`f.

Vlll.
That as a result of the Defendants’ collective actions. the Plaintiffwill be forced to

retain an attorney and incur additional expenses in defending himself in this matter.

Case 3:18-cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 6 of 8

 

 

WHEREFORE PREMISES CONSIDERED_ Plaintiff demands a judgment of and

from the Defendant in the sum of Five Hundred Thousand Dollars ($500`000.00) in actual

damages and Five Million Dollars ($5,000,000.()0) as punitive damages along with

reasonable attorney fees and all related costs.

WH EREFORE PREMISES FURTHER CONSlDERED, Plaintiffs further pray that

this Court will issue a temporary injunction against the Defendants in preventing said

Defendants from continuing to harm the Plaintiff in the manner set out above. Arguably,

the Plaintiff has no other remedy in law, or equity, and he will continue to be irreparably

harmed should said injunction not be issued.

Plaintiffs pray for such other relief as in law or equity they may be entitled.

CaS€ 3218-CV-00565-GCl\/l

Respectfully submitted,

/ l

}‘,

 

Ru<r §A`uL JoHI\isoN
Pro Se Plaintiff

Date:

l iii-as 'ii\].A§tit' M!‘.§..t ltv .’\h'
-:t, ' /l_t{l’ l’lJBl ltd t_)t-‘ Nth .lERSl‘ t'
. - :n..:ner:':it)s» l'xnlrss tll'£Y/'?l"flft

Document 1-1 Filed 10/17/18 Page 7 of 8

 

 

CERTlFlCATE OF SERVICE

l, Riki Paul I\/latsufujl Johnson, Plaintiff Pro Se, do hereby certify that l have this day forwarded
via certified mail_, signature and return receipt requested, a true and correct original and/or copy

of the above complaint to:

Ashley Elizabeth Fliehr AKA “Charlotte Flair”
5205 Berkeley Estates Drive
Charlotte, NC 28277

Richard Morgan Fliehr AKA “Rie Flair”
Brian Shields

World Wrestling Entertainment, Inc.

WWE Business and Legal Affairs
Attention: Blake T. Bilstad

SVP and General Counsel

1241 East Main Street

Starnford, CT 06902

so CERTlFrED,thisthe 213 day of<f$q "~`liv\r-.l@er' ,2018

 

 

Signature of Party

Riki Paul Matsufuji Johnson
404 Navesink Avenue
Atlantie Highlands, NJ 07716
662 .701 .0582
Bohdi\/Vestt?`DGnLil.c_oin

Case 3:18-cv-00565-GC|\/| Document 1-1 Filed 10/17/18 Page 8 of 8

